Appeal by the defendant from a judgment of the County Court, Suffolk County (Mclnerney, J.), rendered July 19, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that it was improper for the court to sentence him as a second felony offender without first conducting a hearing to determine the validity of his constitutional challenge to the predicate felony conviction and that accordingly, the matter should be remitted for such a hearing. We disagree.
A review of the sentencing minutes reveals that the defendant was neither adjudicated a second felony offender nor sentenced as one. Furthermore, the sentence imposed was a lawful sentence and is not harsh or excessive.
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.